In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2233 
PAUL D. DIMMETT, 
                                                 Plaintiff‐Appellant, 

                                  v. 

CAROLYN W. COLVIN, Acting Commissioner of Social 
Security, 
                                     Defendant‐Appellee. 
                      ____________________ 

         Appeal from the United States District Court for the 
           Southern District of Indiana, Evansville Division. 
    No. 3:14‐cv‐00095‐RLY‐WGH — Richard L. Young, Chief Judge. 
                      ____________________ 

  SUBMITTED FEBRUARY 11, 2016— DECIDED MARCH 14, 2016 
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  WILLIAMS, 
Circuit Judges. 
    POSNER, Circuit Judge. The plaintiff, who is now 62 years 
old, applied in 2011 to the Social Security Administration for 
disability benefits. He claimed to be disabled from any gain‐
ful  employment  by  a  combination  of  ailments  including 
asthma, chronic obstructive  pulmonary disease (COPD),  as‐
bestosis,  and  a  heel  spur  in  his  right  foot.  Turned  down  by 
2                                                      No. 15‐2233 


the  administrative  law  judge  who  heard  his  case,  and  then 
by  the  Social  Security  Appeals  Council  (which  declined  to 
review the administrative law judge’s decision), he appealed 
to the district court, also without success; for on the recom‐
mendation  of  the  magistrate  judge  to  whom  the  district 
judge  had  referred  the  case,  the  district  judge  affirmed  the 
denial  of  benefits  without  discussion,  precipitating  this  ap‐
peal, which highlights several important recurring issues in 
the disability program. 
     For 33 years before the June day in 2011 on which, short‐
ly after suffering a possible heart attack, he quit his job and 
simultaneously applied for benefits, the plaintiff had been a 
sheet  metal  journeyman,  work  that  is  conceded  to  be 
“heavy” and beyond his physical capacity to do any longer. 
In  fact for several years  prior to  his onset date he had  been 
given accommodations at work to compensate for his dimin‐
ishing  abilities,  and  as  a  result  was  effectively  performing 
“light” rather than “heavy” work in 2011. 
    In 2001, while still employed, he’d suspected that he was 
being  exposed  to  asbestos  on  the  job.  A  doctor  whom  he 
consulted concluded from X‐rays of the plaintiff’s lungs, and 
from  breathing  tests,  that  the  plaintiff’s  lungs  indeed  had 
scarring “consistent with asbestos exposure.” The doctor al‐
so  inferred  from  the  tests  a  “possibility  of  decreased  lung 
volume.” As far as we can tell, the plaintiff hadn’t taken the 
doctor’s  advice  to  consult  an  expert  in  asbestos‐related  dis‐
eases, but around the time of his possible heart attack he had 
consulted a doctor about shortness of breath and chest pain 
and  the  doctor  had  diagnosed  COPD  and  encouraged  the 
plaintiff to stop smoking. Earlier he had also been diagnosed 
No. 15‐2233                                                          3 


and  treated  for  asthma.  He  used  an  inhaler  to  alleviate  his 
pulmonary distress. 
     The administrative law judge determined that the plain‐
tiff’s  asthma  and  chronic  obstructive  pulmonary  disease 
were “severe impairments,” but noted that the plaintiff had 
not  been  diagnosed  with  asbestosis  and  ruled  that  his  heel 
spur  was  not  a  significant  impediment  to  working.  The 
plaintiff  disagrees  with  the  latter  two  findings,  but  his  ap‐
peal primarily challenges the administrative law judge’s fur‐
ther  finding  that the plaintiff’s asthma and chronic obstruc‐
tive  pulmonary  disease,  although  they  preclude  his  return‐
ing to his old job as a sheet metal worker, do not disable him 
from  full‐time  employment  in  jobs  involving  unskilled  me‐
dium  work  provided  that  the  work  doesn’t  expose  him  to 
extreme temperatures, humidity, or airborne pollutants. 
     For  asthma  to  be  disabling,  the  Social  Security  Admin‐
istration’s  regulations  require  that  “attacks  …  ,  in  spite  of 
prescribed  treatment  and  requiring  physician  intervention, 
[must occur] at least once every 2 months or at least six times 
a year.” 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 3.03(B). The ad‐
ministrative  law  judge  ruled  that  the  plaintiff’s  asthma 
didn’t reach that level. That may be correct, but he failed to 
consider  the  effect  of  the  asthma—which  remember  he 
acknowledged  was  a  “severe”  impairment—on  the  plain‐
tiff’s  other  impairments,  notably  his  other  breathing  im‐
pairment: chronic obstructive pulmonary disease. Worse, he 
failed  even  to  mention  the  regulations’  test  for  determining 
whether a claimant’s COPD is presumptively disabling. The 
test requires assessment of the patient’s FEV1—forced expir‐
atory volume in one second, id. § 3.02(A)—the volume of air 
that a person of a given height can breathe out in one second 
4                                                         No. 15‐2233 


after  taking  a  deep  breath.  The  higher  the  volume,  the 
healthier  the  person’s  lungs.  A  pulmonary  function  test 
found that the plaintiff’s FEV1 was only 51 percent of normal 
for a person of his height. The administrative law judge did 
not discuss whether this implied a low enough FEV1 score to 
be  presumptively  disabling,  and  also  did  not  discuss  how 
this  low  score  affected  the  plaintiff’s  residual  functional  ca‐
pacity for work. 
     In  fact  the  administrative  law  judge  ignored  the  plain‐
tiff’s COPD almost entirely when determining what work he 
could  still  perform,  and  as  a  result  there  is  no  evidentiary 
basis  for  the  finding  that  he’s  capable  of  engaging  in  medi‐
um work. One might think that even though he can’t do me‐
dium  work  he  can  do  light  or  sedentary  work.  But  his  age 
makes the distinction between medium and light work criti‐
cal: a person of his age who has no skills transferable to light 
or  sedentary  work  is  presumptively  disabled.  See  20  C.F.R. 
Pt. 404, Subpt. P, App. 2, Table No. 1, Rule 201.06; id., Table 
No. 2, Rule 202.06. 
     Having determined to his satisfaction the scope and lim‐
its  of  the  plaintiff’s  impairments,  the  administrative  law 
judge  asked  the  vocational  expert  assigned  to  the  case 
whether there were jobs that the plaintiff could perform giv‐
en his impairments. The administrative law judge explained 
that those impairments ruled out jobs in which the plaintiff 
would be exposed to temperature extremes and humidity as 
well  as  to  such  lung  irritants  as  odors,  fumes,  dust,  and 
chemicals. Testifying by phone at the end of the hearing and 
thus  unfamiliar  with  the  medical  testimony,  the  vocational 
expert  listed  three  types  of  job  that  he  thought  the  plaintiff 
could  perform:  “order  filler,”  “self‐service  laundry  and  dry 
No. 15‐2233                                                          5 


cleaning  attendant,”  and  “dining  room  attendant.”  Order 
filler  covers  a  variety  of  jobs  and  tasks,  such  as:  “conveys 
materials  and  items  from  receiving  or  production  areas  to 
storage or to other designated areas by hand, handtruck, or 
electric  handtruck.  Sorts  and  places  materials  or  items  on 
racks,  shelves,  or  in  bins  according  to  predetermined  se‐
quence, such as size, type, style, color, or product code. Sorts 
and stores perishable goods in refrigerated rooms. Fills req‐
uisitions,  work  orders,  or  requests  for  materials,  tools,  or 
other stock items and distributes items to production work‐
ers or assembly line. … May use computer to enter records. 
May compile worksheets or tickets from customer specifica‐
tions.  May  drive  vehicle  to  transport  stored  items  from 
warehouse  to  plant  or  to  pick  up  items  from  several  loca‐
tions for shipment.” U.S. Department of Labor, Dictionary of 
Occupational Titles, “Laborer, Stores,” www.occupationalinfo
.org/92/922687058.html  (visited  March  11,  2016,  as  were  the 
other  websites  cited  in  this  opinion).  Neither  the  vocational 
expert  nor  the  administrative  law  judge  discussed  whether 
the  plaintiff,  given  his  pulmonary  problems,  can  move 
heavy items, or, given his age, education, and work history, 
track work orders and use order‐management software. 
    The  other  two  jobs  mentioned  by  the  vocational  expert 
should have caused alarm bells to ring in the administrative 
law  judge’s  ears  given  that  he’d  instructed  the  vocational 
expert  that the  plaintiff is incapable of performing  jobs that 
would  expose  him  to  temperature  extremes,  humidity,  and 
airborne  pollutants.  A  laundry  or  dry‐cleaning  attendant 
will  routinely  inhale  odors,  fumes,  dust,  and  chemicals,  as 
these  are  jobs  that  require  the  employee  to  perform  such 
chores  as  dampening  clothes  with  cleaning  solvent  and 
bleach.  And  a  dining  room  attendant,  among  other  duties, 
6                                                        No. 15‐2233 


carries  dirty  dishes  to  the  restaurant’s  kitchen,  where  he  is 
likely  to  inhale  fumes,  steam,  and  odors  and  be  exposed  to 
heat. 
    And so we have in this case still another example of fatal‐
ly weak testimony by a vocational expert. See, e.g., Alaura v. 
Colvin, 797 F.3d 503, 507–08 (7th Cir. 2015); Browning v. Col‐
vin,  766  F.3d  702,  708–12  (7th  Cir.  2014);  Hermann  v.  Social 
Security  Administration,  772  F.3d  1110,  1112–14  (7th  Cir. 
2014).  Compounding  the  weakness,  both  the  administrative 
law  judge,  in  uncritically  accepting  the  vocational  expert’s 
testimony,  and  the  vocational  expert,  in  failing  to  under‐
stand the requirements of the jobs he mistakenly thought the 
plaintiff  capable  of  performing,  appear  to  have  ignored  the 
most  current  manual  of  job  descriptions—the  O*NET  (see 
O*NET,  www.onetcenter.org/overview.html).  It’s  true  that 
the Social Security Administration, while aware of the obso‐
lescence  of  the  Dictionary  of  Occupational  Titles,  hasn’t  en‐
dorsed the O*NET and in fact is developing its own parallel 
classification system. See Social Security Administration, Oc‐
cupational  Information System  Project,  www.ssa.gov/disability
research/occupational_info_systems. html. But this system is 
not  expected  to  be  rolled  out  for  at  least  three  more  years, 
leaving a vacuum that the O*NET may fill. And so we point 
out  that  the  O*NET  entry  for  “laundry  and  dry‐cleaning 
workers”  explains  that  the  worker  must  “apply  bleaching 
powders  to  spots  and  spray  them  with  steam  to  remove 
stains,”  “spray  steam,  water,  or  air  over  spots  to  flush  out 
chemicals,”  “mix  bleaching  agents  with  hot  water  in  vats,” 
“mix and add detergents, dyes, bleaches, starches and other 
solutions  and  chemicals,”  and  “sprinkle  chemical  solvents 
over  stains.”  O*NET,  Laundry  and  Dry‐Cleaning  Workers, 
www.onetonline.org/link/summary/51‐6011.00.  So  the  job  is 
No. 15‐2233                                                           7 


wholly  unsuitable  for  Dimmett.  As  for  a  dining‐room  at‐
tendant,  O*NET  lists  “stamina”  as  required  (and  surely  it’s 
required  by  a  laundry  or  dry‐cleaning  worker  as  well—the 
most disagreeable of the three jobs for someone with serious 
respiratory  problems),  defining  it  as  “the  ability  to  exert 
yourself  over  long  periods  of  time  without  getting  winded 
or out of breath.” O*NET, Dining Room and Cafeteria Attend‐
ants  and  Bartender  Helpers,  www.onetonline.org/link/
summary/35‐9011.00. And “order filler” may require techno‐
logical skills that the plaintiff does not have. Id., Order Fillers, 
Wholesale  and  Retail  Sales,  www.onetonline.org/link/sum
mary/43‐5081.04.  And  affecting  all  these  jobs,  though  the 
plaintiff’s heel spur is not disabling in itself the pain it causes 
would,  by  further  impairing  his  stamina,  further  limit  his 
ability to perform any of them. The administrative law judge 
said  that  the  pain  wasn’t  recurring  and  wouldn’t  interfere 
with  the  plaintiff’s  working,  but  in  saying  this  he  ignored 
uncontradicted evidence that orthotic shoe inserts would not 
give  the  plaintiff  sufficient  relief  from  his  pain.  And  he  did 
not  explain  why  he  found  only  partially  credible  the  plain‐
tiff’s testimony that the heel spur caused pain that impedes 
his daily functioning. 
    So: the administrative law judge ignored key medical ev‐
idence and the vocational expert ignored the limitations that 
the  administrative  law  judge  placed  on  the  type  of  job  that 
the plaintiff is able to perform. But there is more to criticize 
in the handling of this case—there is the rubber stamping of 
the  vocational  expert’s  testimony  by  the  magistrate  judge 
and by the district judge, who upheld the denial of disability 
benefits—the district judge without an explanation. 
8                                                            No. 15‐2233 


   Here is the critical portion of the magistrate judge’s opin‐
ion (omitting citations): 
 
          First, Dimmett argues that the ALJ’s determination that 
     he  is  capable  of  working  as  a “dining  room  attendant”  or 
     “self‐service  laundry/dry  cleaning  attendant”  is  incon‐
     sistent  with  the  ALJ’s  finding  that  Dimmett  cannot  work 
     with  “concentrated  exposure  to  temperature  extremes, 
     humidity,  odors,  fumes,  dusts,  chemicals,  and  other  res‐
     piratory irritants.” Dimmett’s point is well‐taken but does 
     not require remand. 
          I agree that the ALJ’s conclusions make strange bedfel‐
     lows. A “dining room attendant” is what might commonly 
     be  called  a  “waiter”  or  “bus  boy”—a  person  who  trans‐
     ports food or beverages from a kitchen to a dining area or 
     dirty  dishes  from  a  dining  area  to  a  kitchen.  And,  of 
     course, it is easy to imagine such work presenting concen‐
     trated exposure to temperature extremes and odors. More 
     intuitively, a “self service laundry/dry cleaning attendant” 
     is a person who works in a laundromat or dry cleaning fa‐
     cility.  It  is  easy  to  imagine  such  work  presenting  concen‐
     trated exposure to temperature extremes, humidity, odors, 
     fumes, and chemicals. 
         Even  so,  these  seemingly  inconsistent  conclusions  do 
     not  warrant  remand.  The  ALJ  based  his  conclusion  …  on 
     testimony  from  a  vocational  expert  whom  he  informed  of 
     Dimmett’s limitations. Accordingly, the ALJ based his con‐
     clusion on substantial evidence. … 
         Meanwhile,  Dimmett  has  presented  only  conjecture—
     not  evidence—supporting  his  contention  that  this  work  is 
     incompatible  with  his  RFC  [residual  functional  capacity]. 
     Because  Dimmett  has  not  called  our  attention  to  any  evi‐
     dence,  I  cannot  find  that  the  ALJ  erred  by  ignoring  evi‐
     dence contrary to his conclusion.  
No. 15‐2233                                                         9 


    This  is  not  a  reasoned  analysis  of  the  plaintiff’s  claim 
(notice  for  example  the  blind  reliance  on  the  vocational  ex‐
pert’s  hamstrung  testimony)—and  the  district  judge,  in  ac‐
cepting  the  magistrate  judge’s  recommendation,  offered  no 
analysis  at  all.  Neither  judge’s  opinion  did  justice  to  the 
plaintiff’s claim. 
     The  judgment  of  the  district  court  is  reversed  with  in‐
structions to remand the case to the  Social Security Admin‐
istration. 
                                        REVERSED AND REMANDED